                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA


                                    CIVIL MINUTES - GENERAL
    Case No.     5:19-cv-01223-JVS (SK)                                   Date     August 16, 2019
    Title        Xavier Fort v. McDowell, Warden

,
    Present: The Honorable      Steve Kim, U.S. Magistrate Judge
                    Connie Chung                                             n/a
                    Deputy Clerk                                    Court Smart / Recorder

            Attorneys Present for Petitioner:                 Attorneys Present for Respondent:
                     None present                                        None present
    Proceedings:           (IN CHAMBERS) ORDER TO SHOW CAUSE

       In August 2019, Petitioner filed a petition under 28 U.S.C. § 2254, challenging his life
sentence without possibility of parole for felony murder. See People v. Fort, 2018 WL
1835806, at *4 (Cal. Ct. App. Apr. 18, 2018). 1 After his initial conviction was reversed on
appeal, the State of California amended the information and then retried Petitioner. Id. at *5.
After he was convicted again, Petitioner challenged the amendment to the information as a
violation of California Penal Code § 1009 and as prohibited by “law of the case.” Relatedly, he
also challenged the trial court’s failure to instruct on lesser included offenses. But the
California Supreme Court rejected these claims. (See Case No. S246066). Petitioner now
presses the same claims here on federal habeas review. However, it “plainly appears” that
Petitioner “is not entitled to relief” for many reasons. Rule 4 of Rules Governing Section 2254
Cases; see L.R. 72-3.2 (Summary Dismissal of Habeas Corpus Petition).

       First, the Court lacks habeas jurisdiction. A state prisoner is not entitled to relief under
§ 2254 unless he is held “in custody in violation of the Constitution or laws or treaties of the
United States.” Engle v. Isaac, 456 U.S. 107, 119 (1982). Petitioner’s claims under California
Penal Code § 1009 and the “law of the case” doctrine, however, arise under state law, not
federal law. See Jackson v. Powers, 2010 WL 1946921, at *6 (C.D. Cal. Apr. 21, 2010) (federal
court lacks jurisdiction over claim that “trial court misapplied California law” by permitting
“prosecutor to amend the information”) (citing Langford v. Day, 110 F.3d 1380, 1389 (9th Cir.
1997)); Russell v. Davis, 2011 WL 1254559, at *2 (C.D. Cal. Mar. 4, 2011) (“[L]aw of the case,
res judicata, and collateral estoppel . . . are state law issues[.]”). Likewise, his jury
instructional claim is not cognizable on federal habeas review to the extent it rests on
California state law. See Windham v. Merkle, 163 F.3d 1092, 1106 (9th Cir. 1998) (“The
failure of a state trial court to instruct on lesser included offenses in a non-capital case does not
present a federal constitutional question.”). Merely invoking “due process,” as Petitioner does
here, does not transform these quintessential state law claims into cognizable federal claims.
See Ray v. Netherland, 518 U.S. 152, 163 (1996); Poland v. Stewart, 169 F.3d 573, 584 (9th
Cir. 1999).

1The Court takes judicial notice of Petitioner’s state appeal. See Trigueros v. Adams, 658 F.3d 983,
987 (9th Cir. 2011).

CV-90 (10/08)                             CIVIL MINUTES - GENERAL                               Page 1 of 2
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA


                                CIVIL MINUTES - GENERAL
 Case No.       5:19-cv-01223-JVS (SK)                               Date    August 16, 2019
 Title          Xavier Fort v. McDowell, Warden

       Second, even if he could package his state law challenges as federal due process claims,
Petitioner must still prove that the California Supreme Court’s decision rejecting his challenges
was contrary to or an unreasonable application of clearly established U.S. Supreme Court
precedent. See 28 U.S.C. § 2254(d)(1). But the U.S. Supreme Court has never held that
“allowing the prosecution to amend the information violates a federal constitutional right.”
Gadlin v. Cate, 2014 WL 3734618, at *15 (C.D. Cal. July 25, 2014). Nor has the Supreme
Court “[]ever explicitly held that the Due Process Clause . . . guarantees the right of a defendant
to have the jury instructed on a lesser included offense.” Keeble v. United States, 412 U.S. 205,
213 (1973). And Petitioner shows no basis to conclude that failure to follow the “law of the
case” doctrine can somehow be contrary to or an unreasonable application of clearly
established federal law. See, e.g., Burton v. Waddington, 142 Fed. App’x 297, 299 (9th Cir.
2005), vacated on other grounds, 549 U.S. 147 (2007). Therefore, the California Supreme
Court’s decision rejecting these claims is entitled to deference and may not be re-litigated in
federal habeas court. See Knowles v. Mirzayance, 556 U.S. 111, 122 (2009) (“It is not an
unreasonable application of clearly established Federal law for a state court to decline to apply
a specific legal rule that has not been squarely established by [the Supreme Court].”).

      THEREFORE, Petitioner is ORDERED TO SHOW CAUSE on or before
September 16, 2019 why the Court should not dismiss this action for lack of
jurisdiction or, in any case, as barred from re-litigation by § 2254(d)(1).

       If Petitioner no longer wishes to pursue this action, he may voluntarily dismiss the
action under Federal Rule of Civil Procedure 41(a) by filing the attached Form CV-09. If
Petitioner does not file a notice of voluntary dismissal or timely response to this
Order establishing both jurisdiction and reviewability under § 2254, the Court
will recommend involuntary dismissal of the Petition for failure to prosecute and
obey court orders. See Fed. R. Civ. P 41(b); L.R. 41-1.




CV-90 (10/08)                         CIVIL MINUTES - GENERAL                               Page 2 of 2
